12 N.Y.3d 770 (2009)
In the Matter of JAZMONE S., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 1.)
In the Matter of ASHLEY J., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 2.)
In the Matter of ZALIKA J., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 3.)
In the Matter of ETHAN J., a Child Alleged to be Neglected.
ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent;
PHILIP J., Appellant. (Proceeding No. 4.)
Court of Appeals of New York.
Submitted November 26, 2008.
Decided March 26, 2009.
Motion for reargument of motion for leave to appeal denied [see 11 NY3d 809 (2008)].
Chief Judge LIPPMAN taking no part.